Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-10 are pending.
Applicants have canceled claim 3.

Response to Arguments
Applicant’s arguments, filed 12/30/2021, with respect to the rejection of claims 3-10 and the objection of claim 9 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  The applicants have canceled claim 3 and changed the dependency of the claims.  Further, applicants have amended the term powers to powder in claim 9 to address the previous objection of the claim.  Lastly, the applicants have amended the specification to address the objection to the specification.

Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   As stated in the previous Office Action dated 11/12/2021, the prior art fails to teach of the claimed wire drawing process of a light storage wire (ability to absorb light so that it may emit light in a dark environment, see page 3, lines 13-16 in the specification of the instant application) comprising of the mixing steps followed by the drying step with baking temperature of 100-150 Celsius, and followed by a hot melt .  
In this regards, the Weinhold reference (US 2013/0236583) teaches of a thread drawing process that includes the formation of polyurethane particles into a thread molding machine (or wire) and a cooling step via tank.  Further, stretch extensions and winding steps are taught.  Wherein Wienhold fails to teach of the dryer for the thermoplastic polyurethane rubber and of the particular drying temperature, and of the second cooling step nor of the second drying step.
The Wiezer (US 4476302) reference teaches of the polyurethanes that are mixed with UV absorbers and light stabilizers prior to extrusion.  However, the reference lacks teaching of the particular operating conditions, drying steps, nor of the mixing and stirring step.
Alia (US 4197381) teaches of an extruder process used with polysulfide rubber polyurethanes, see Col. 3, lines 9-27, and utilization in the wire and cable industry, see Col. 16, lines 13-21.
Suzuki (US 2017/0043503) teaches of extrusion of forming molded articles that utilizes polyurethane rubber, see [0255].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726